Citation Nr: 1225644	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-31 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 13, 2011.

2.  Entitlement to an effective date earlier than May 13, 2011, for the grant of a 100 percent schedular rating for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 1956 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2010 and February 2011 the Board remanded the claim on appeal for further development; specifically for a VA examination.  Now that the further development has been completed the case is back before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board notes that the February 2011 Board decision granted the Veteran an increased rating of 70 percent for PTSD; the March 2011 RO rating decision granted the Veteran an effective date of February 27, 2007.  The Board notes that in March 2012 the RO granted the Veteran an increased schedular rating of 100 percent effective May 13, 2011. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of an effective date earlier than May 13, 2011, for the grant of a 100 percent schedular rating for PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record establishes that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities, considering the impairment from the disabilities and his educational and occupational background, for the period prior to May 13, 2011.





CONCLUSION OF LAW

The criteria for a TDIU rating as a result of service-connected disabilities, prior to May 13, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issue herein decided, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


II.  Analysis

Total disability rating for compensation may be assigned where the schedule is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability, the following are to be considered a single disability: disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as the orthopedic system.  Id.  Consideration is given to such factors as to the extent of the service-connected disability, and employment and educational background, and it must be shown that the service-connected disability produces unemployability without regard to intercurrent disability or advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 3.340, 3.341, 4.16, 4.19.

In this case, the Veteran filed his claim of entitlement to TDIU on February 27, 2007.  Service connection is in effect for PTSD (rated as 70 percent from February 27, 2007, to May 12, 2010, and 100 percent since May 13, 2011), and atopic dermatitis (rated as 30 percent since May 1, 1977); for a combined evaluation of 80 percent effective February 27, 2007, and 100 percent effective May 13, 2011.  

Thus, from the date of the Veteran's claim in February 27, 2007, the Veteran meets the percentage standards under 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected disabilities, alone or in the aggregate, prevent him from securing or following a substantially gainful occupation. 

The Board notes that there is medical evidence for the Veteran's claim and medical evidence against the Veteran's claim; however, after a careful review of all the opinions of record and the Veteran's statements the Board finds that by granting the Veteran the benefit of the doubt entitlement to TDIU is warranted. 

The Veteran worked as a truck driver from 2003 until February 23, 2007.  In various statements the Veteran stated that he was a self contractor truck driver and stopped taking on jobs in February 2007 because he was getting lost too frequently. 

At the Veteran's October 2007 VA examination it was noted that the Veteran had moderately impaired memory.  The Veteran's nephew stated that the Veteran sometimes forgot to rinse the soap off the car when he was washing it, he sometimes watered the same spot for an hour, and he also returned from getting food with an empty plate.  In a November 2007 addendum the VA examiner stated that if the Veteran's functioning during the examination was a true representation of his usual functioning then he was clearly unable to perform the duties of any kind of employment at this time.  He also stated that there were multiple possible contributors to his apparent, severe functional impairment, among which PTSD was only one.  It was his opinion, made without certainty, that the Veteran's impairment seems to be due more to factors other than PTSD than to PTSD. 

In March 2010 the Veteran was afforded a VA examination for his dermatitis.  The VA examiner noted that the Veteran was let go from his job because he was unable to be around people and blowing up at customers on the job.  He noted that the Veteran wore slippers to work so he was able to press on the gas and brake with no problem; it was also noted that he was ambulating with a rolling walker because of his non-service-connected back pain.  The VA examiner stated that the Veteran's tinea pedis alone would not cause the Veteran to be unemployable because the soles of his feet were not affected.  He further stated that the tine pedis would not, even in combination with severe PTSD, cause the Veteran to be unemployable.  

At the Veteran's April 2010 VA examination it was noted the Veteran reported a broad concern regarding memory impairments and he cited frequently getting lost while driving, forgetting where items are located in the grocery, and essentially being able to keep up with bills.  It was noted that the Veteran was unemployed but not retired for the past two to five years; he reported that he was not able to work due to health and that he gave up driving since he got lost a lot and that his foot pain contributed to it.  The VA examiner noted that beyond the classic symptom pattern evident in PTSD that the Veteran reported a significant level of impairment from memory/cognitive impairment.  It was noted that the pattern and severity of these impairments appeared to go beyond the scope of attention/concentrations impairments and what would be expected with PTSD.  It was his clinical judgment that there were several potential differential diagnoses for these complaints which could include dementia, pseudo-dementia, and/or impact of negative impression management.  

In compliance with the February 2011 Board remand the Veteran was afforded a new VA examination in May 2011.  The VA examiner opined that the Veteran's memory loss was at least as likely as not to be caused by his PTSD and his inability to work was as least as likely as not a result of his PTSD. The VA examiner stated that the etiology and validity of the Veteran's memory complaints were as least as likely as not caused by the Veteran's service-connected PTSD; the preponderance of the medical literature, especially in geriatric psychiatric and geriatric neurology supports that the symptoms of this nature can be and are likely to be caused by this Veteran's service-connected PTSD.  The VA examiner opined that the Veteran's PTSD was sufficient by itself to render the Veteran unable to obtain or maintain substantial gainful employment without regard to his age or other disabilities.  Based on examination his symptoms are such a degree that work would not be possible in any way.  It was noted that his symptoms increased significantly since his friend's death in June 2010 and that this was the trigger that brought back all the horrors of his in-service stressors.  It was noted that he was paranoid, out of touch with reality, and could no longer care for even his basic hygiene. 

The Veteran also submitted private treatment records.  These private treatment records detail the Veteran's severity of his PTSD.  The Board notes that they consistently state that the Veteran has memory problems from room to room, he forgets what he is told, he misplaces things, and he gets lost driving. 

After a careful review of the Veteran's claims file the Board finds that by granting the Veteran the benefit of the doubt entitlement to a TDIU rating is warranted.  In making this determination, the March 2010 VA examiner stated that the Veteran's tinea pedis did not affect the Veteran's employability since the soles of his feet were not affected.  In addition, the October 2007 and April 2010 VA examiners opined that the Veteran's memory deficits and severe impairments could be more than PTSD.  On balance, the February 2011 VA examiner determined that based upon the evaluation results and the medical literature the Veteran's memory loss was caused by his PTSD and he was unemployable based on his PTSD.  In the same way, the Board observes that the Veteran repeatedly stated to the VA, to the VA examiners, and to his private physicians that the reason he stopped working was his memory problems and getting lost; the Veteran's nephew repeatedly discussed the Veteran's memory deficits.  In addition, the Veteran's private treatment records corroborate the severity of Veteran's memory deficits and that they are a symptom of his PTSD.  Therefore, after careful review of the record, including the Veteran's competent and credible statements, the findings shown on the Veteran's private treatment records, and his VA examinations, the Board finds the evidence for and against the claim to be at least in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.

In sum, the Board finds that the overall impairment due to the service-connected disabilities is currently shown to be such that the Veteran would be precluded from working at all forms of substantially gainful employment consistent with his work and educational background.  Therefore, entitlement to TDIU rating is warranted. 


ORDER

A total disability rating based on individual unemployability due to service-connected disabilities, prior to May 13, 2011, is granted, subject to the regulations controlling disbursement of VA monetary benefits.   


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue of entitlement to an effective date earlier than May 13, 2011, for the grant of an increased rating of 100 percent for the service-connected PTSD.

In March 2012 the RO granted the Veteran a 100 percent rating  for PTSD effective May 13, 2011.  In an April 2012 statement the Veteran filed a Notice of Disagreement (NOD) on the effective date for the grant of the 100 percent rating.  However, the Veteran has not been furnished a Statement of the Case (SOC) that addresses the issue of an effective date earlier than May 13, 2011, for the grant of a 100 percent schedular rating for PTSD.  Consequently, the Board must remand to the RO to furnish an SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

The RO shall furnish the Veteran a Statement of the Case that addresses the issue of entitlement to an effective date earlier than May 13, 2011, for the grant of a 100 percent schedular rating for PTSD.  The RO shall return this issue to the Board only if the Veteran files a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


